              Case 1:14-cv-02953-PAE Document 352 Filed 12/12/19 Page 1 of 1
              Case 1:14-cv-02953-PAE Document 351 Filed 12/12/19 Page 1 of 1


                     ROTHMAN, SCHNEIDER, SOLOWAY & STERN,                  LLP
                                      Attorneys at Law
                                100 Lafayette Street, Suite 501
                                   New York, NY 10013

FRANKUN A. ROTHMAN                                                           Tel: (212) 571-5500
JEREMY SCHNEIDER                                                             Fax: (212) 571-5507
ROBERT A. SOLOWAY
DAVID STERN

RACHEL PERILLO
                                                            December 12, 2019
BY ECF
Hon. Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 100 07
                      Re: Doe, v. James Cappiello
                          14 Civ. 2953 (PAE)
Dear Judge Engelmayer:
      My firm represeGt:s J·ames Cappiello in the above-referenced matter.
I write pursuant to Rule 4B of the Court's Individual Rules seeking
permission to file Exhibits A and B to the defense in limine motions
under seal · pecause plaintiffs' were granted permission to proceed
anonymously by Lb.is Court ,. s Order of ,1\pril 30, 2014, with leave for such
status to be��dd�esse� at a later time. 1 Exhibit A is John Doe's New York
State Divis Hin of Criminal Justice Services criminal hi story report,
which is a do�ii�etitial document, contains copious confidential
information, and also recites Doe's true name multiple times throughout.
Exhibit B is the transcript of Doe's sentence of May 11, 2005 in the
sexual assault case whi6h led to the parole supervision underlying this
action,
   ..    and I it
               .
                    too
                     .   . st.ates Doe's true name multiple times.     I have
discussed th.is  matter w·i th plaintiffs' counsel, and they conc1,1r that the
application to :J::ile _E;xhil:)its A and B under.seal should be made.
                      1
        Thank ·y\�J. ,-i9 L: your attention to tnis. matter.
                                          '   !
                           ..   . �' •.           '



                                                           sincer.e1y ,-




                                                      Granted.                                     12/12/19
                                                      SO ORDERED.
                                                                           PaJA.�
                                                                 __________________________________
                                                                       PAUL A. ENGELMAYER
                                                                       United States District Judge
